Taft, C. J.
This suit was brought by Richard Davis for the alleged seduction of his minor daughter. After entry in court, the death of the plaintiff was suggested, the administratrix of his estate entered to prosecute and the cause was heard on the defendant’s motion to dismiss, for that the cause of action does not survive. The action does not survive at common law, nor by our statute unless it is within that clause of sec. 2446, Y. S., which provides that “ actions of * * * trespass on the case for damages done to * * * personal estate shall survive.” Although a father is entitled to the services of his minor daughter it cannot be said his right thereto is what is meant by the term personal estate, as used in the section of the statute referred to. The term has reference to specific personal property. The court below dismissed the action and its

Judgment is affirmed.